 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
          JOHN GARRETT SMITH,
 6
                                 Plaintiff,
 7
               v.                                          C21-5271 TSZ-JRC
 8
          WASHINGTON STATE                                 MINUTE ORDER
 9        DEPARTMENT OF CORRECTIONS,
          et al.,
10
                                 Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13       (1)    Having reviewed the unopposed Report and Recommendation (“R&R”) of
   Chief Magistrate Judge J. Richard Creatura, docket no. 6, and the remaining record, the
14 Court ADOPTS the R&R;

15         (2)    Plaintiff John Garrett Smith’s motion to proceed in forma pauperis, docket
   no. 4, is DENIED. Plaintiff is ORDERED to pay the $402 filing fee pursuant to 28
16 U.S.C. § 1914(a) and Local Civil Rule 3(b) within thirty (30) days of the date of this
   Order if he wishes to proceed with this lawsuit. If plaintiff does not pay the filing fee,
17 this case will be dismissed without prejudice; and

18          (3)     The Clerk is directed to send a copy of this Minute Order to pro se plaintiff,
     all counsel of record, and the Honorable J. Richard Creatura.
19
            Dated this 23rd day of June, 2021.
20
                                                       William M. McCool
21                                                     Clerk
22                                                     s/Gail Glass
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
